DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filled on 2/26/2021.
Claims 1-6, 8-12, 14-19 and 21-23 have been allowed. 
EXAMINER’S AMENDMENT
The application has been amended as follows: Authorization for this examiner’s amendment was given in an interview with So Ra Ko (Reg. No. 78,801) on October 7, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
receiving, by a device, a tenant application;
installing, by the device, the tenant application within a multi-access edge computing (MEC) environment to cause the MEC environment to host the tenant application,
wherein the MEC environment is situated between a user device and an external platform;

wherein the ESID is used to indicate that a message, associated with the user device, involves the tenant application, and
wherein the ESID allows the tenant application to be identified by other user devices when accessing the tenant application; and
assigning, by the device, a host identifier to the tenant application,
wherein the host identifier designates that first application data, associated with the tenant application, is to be provided to the external platform; 
mapping, by the device, the ESID and the host identifier to permit the other user devices to be authorized to access the tenant application based on a communication that identifies the ESID and the host identifier; 
authenticating the user device via a device identifier associated with the message,
wherein the user device is authenticated by mapping the device identifier to the ESID and the host identifier; and
configuring, by the device, a communication session involving the user device and the tenant application using the ESID and the host identifier. 

2.	(Original) The method of claim 1, wherein the host identifier is associated with a uniform resource locator of the external platform.

3.	(Original) The method of claim 1, wherein the communication session is configured based on receiving the message. 

4.	(Original) The method of claim 1, wherein the MEC environment, during the communication session, is configured to:
	route data from the user device to the tenant application based on the ESID.

5.	(Original) The method of claim 1, wherein the MEC environment, during the communication session, is configured to:
receive data from the user device;
cause the tenant application to process the data to generate the first application data; and
send the first application data to the external platform.


wherein the first application data and the second application data are generated based on execution of the tenant application in association with the communication session.

7.	(Canceled Herein) 

8.	(Currently Amended) A multi-access edge computing (MEC) environment, comprising:
a memory; and
one or more processors operatively coupled to the memory, the one or more processors configured to:
receive a tenant application;
onboard the tenant application in order to permit a user device and an external platform to access the tenant application,
wherein the MEC environment is situated between the user device and the external platform;

wherein the ESID allows the tenant application to be identified by other user devices when accessing the tenant application, and
wherein the MEC environment is configured to use the ESID to verify that the user device is associated with the tenant application; 
assign a host identifier to the tenant application,
wherein the MEC environment is configured to use the host identifier to identify that the tenant application is associated with the external platform;
map the ESID and the host identifier to permit the other user devices to be authorized to access the tenant application based on a communication that identifies the ESID and the host identifier; [[and]] process, by executing the tenant application, input data received in a message from the user device; and
authenticate the message from the user device based on a device identifier of the user device and a mapping of the device identifier to at least one of the ESID or the host identifier.

9.	(Previously Presented) The MEC environment of claim 8, wherein the one or more processors are further to:
receive the message from the user device;
determine, based on an identifier of the user device and the ESID, that the message is associated with the tenant application; and
provide the input data to the tenant application to permit the input data to be processed.

10.	(Original) The MEC environment of claim 8, wherein the one or more processors are further to:
based on processing the input data, provide output data from the tenant application to at least one of the user device or the external platform.

11.	(Original) The MEC environment of claim 8, wherein the one or more processors are further to:
	perform a protocol conversion of the message based on a communication protocol of the user device and a communication protocol of the MEC environment.



13.	(Canceled Herein) 

14.	(Original) The MEC environment of claim 8, wherein the one or more processors are further to:
register the user device with the tenant application based on at least one of the ESID or the host identifier.

15.	(Currently Amended) A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive a tenant application that is to be hosted in a multi-access edge computing (MEC) environment,
wherein the MEC environment is situated between a user device and an external platform;

wherein the ESID allows the tenant application to be identified by user devices when accessing the tenant application, and
wherein the ESID is used to indicate that a message, associated with the user device, involves the tenant application; 
assign a host identifier to the tenant application,
wherein the host identifier is used to indicate that report data, associated with execution of the tenant application within the MEC environment, is to be provided to the external platform; 
map the ESID and the host identifier to permit the other user devices to be authorized to access the tenant application based on a communication that identifies the ESID and the host identifier; 
authenticate the user device via a device identifier associated with the user device,
wherein the user device is authenticated using a mapping that maps the device identifier to the ESID and the host identifier; and


16.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
	perform a protocol conversion of one or more of the communications based on at least one of:
	a communication protocol of the user device,
	a communication protocol of the MEC environment, or
	a communication protocol of the external platform.

17.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the host identifier is associated with a uniform resource locator of the external platform.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein at least one of the ESID or the host identifier are included in a header of the communications.

19.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
	receive a message from the user device;
cause the tenant application to process input data in the message to generate the report data; and
send the report data to the external platform.

20.	(Canceled Herein) 

21.	(New) The method of claim 1, wherein assigning the host identifier to the tenant application comprises:
determining the host identifier based on one or more characteristics of the tenant application.

22.	(New) The MEC environment of claim 8, wherein the one or more processors, when assigning the host identifier to the tenant application, are configured to:


23.	(New) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to assign the host identifier to the tenant application, cause the one or more processors to:
determine the host identifier based on one or more characteristics of the tenant application.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-12, 14-19 and 21-23 are allowed over prior art.  The closest prior art, US. Pat. Pub. No. 2020/0120665 A1 by Jin et al. Jin et al disclose an application instance address translation method to send collaboration request to MEC control device.  The collaboration request includes location information of a terminal and information about an application service. Receiving by control plane device response information from the MEC control device including an address of the target instance.  The control plane device sending the 
In independent claims 1, "…authenticate the message from the user device based on a device identifier of the user device and a mapping of the device identifier to at least one of the ESID or the host identifier..”, in independent claim 8, “… authenticate the message from the user device based on a device identifier of the user device and a mapping of the device identifier to at least one of the ESID or the host identifier..”  and in independent claim 15, “…authenticate the user device via a device identifier associated with the user device, wherein the user device is authenticated using a mapping that maps the device identifier to the ESID and the host identifier...”
Dependent claims 2-6, 9-12, 14, 16-19 and 21-23 are also allowed at least 

by virtue of their dependency on independent claims.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone number is (571)272-4003.  The examiner can normally be reached on Mondays and Tuesdays 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



10/07/2021


/SAHERA HALIM/Examiner, Art Unit 2457                                                                                                                                                                                                        
                                                                                                                                                                                                       /ARIO ETIENNE/
Supervisory Patent Examiner, Art Unit 2457